             Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 1 of 20


                                 DEFENDANT’S EXHIBIT LIST
                          US v. Black, et al., Case No. 2:16-cr-20032-JAR


Exh #                            Description                   Offered      Admitted        Witness

 401    Evacuation Diagram of rooms at CCA                       x             x          Thompson
 402    Room 107A Hallway                                        x             x          Thompson
 403    Room 107A Intercom                                       x             x          Thompson
 404    Room 107B & 107 Hallway                                  x             x          Thompson
 405    Room 107B Intercom                                       x             x          Thompson
 406    Room 107 Camera                                          x             x          Thompson
 407    Room 107 Intercom                                        x             x          Thompson
 408    Visitation hallway                                       x             x          Thompson
 409    Visitation hallway                                       x             x          Thompson
 410    Visitation hallway                                       x             x          Thompson
 411    Room 4 Camera                                            x             x          Thompson
 412    Room 4 Intercom                                          x             x          Thompson
 413    Room 5 Intercom                                          x             x          Thompson
 414    Room 5 Camera                                            x             x          Thompson
 415    Room 6 Table                                             x             x          Thompson
416a    Room 6 Table                                             x             x          Thompson
416b    Room 6 Table                                             x             x          Thompson
 417    Room 6 Intercom                                          x             x          Thompson
 418    Room 6 Camera                                            x             x          Thompson
 419    Visitation Hallway Intersection                          x             x          Thompson
 420    Room 7 Intercom                                          x             x          Thompson
 421    Room 7 Camera                                            x             x          Thompson
 422    Room 7 Light                                             x             x          Thompson
 423    Room 8 Light button                                      x             x          Thompson
 424    Room 8 Intercom                                          x             x          Thompson
 425    Room 8 Camera                                            x             x          Thompson
 426    Room 9 Camera                                            x             x          Thompson
427     Room 9 Intercoms & light button                          x             x          Thompson
428     Visitation Hallway-Room 8 & 9 lights                     x             x          Thompson
429     Visitation Hallway-Room 7 & 8 lights                     x             x          Thompson
430     Visitation Hallway-end                                   x             x          Thompson
431     Foyer & bathroom area                                    x             x          Thompson
432     Foyer & bathroom area-camera 1                           x             x          Thompson



                                                                                Updated 2019-03-08 – 12:40 PM
            Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 2 of 20


                             DEFENDANT’S EXHIBIT LIST
                         US v. Black, et al., Case No. 2:16-cr-20032-JAR


433   Foyer & bathroom area-camera 2                                  x    x         Thompson
434   Investigative Report of Zay Thompson                            x    x        Thompson
435   CCA - Protecting Inmate Rights                                  x    x        Thompson
436   CCA Policies Produced by 17(c) Subpoena                         x    x        Thompson
437   2016-08-05 Affidavit of Michael Bussell                         x    x        Thompson
438   2016-04-12 Grand Jury Subpoena                                  x    x        Thompson
439   Index – Camera Roster                                           x    x        Thompson
440   Index – Camera Roster w Properties                              x    x        Thompson
441   2016-08-03 Email string between Rokusek, Tomasic,               x    x        Thompson
      Flannigan re: viewing A/C videos conferences
442   2016-08-05 Email string: Rokusek/Tomasic re: asserting A/C      x    x        Thompson
      privilege in videotaped conferences
443   2016-08-04 Email from Barnett relaying information from         x    x        Thompson
      USM Deputy Oberly
444   2016-08-04 Email from USMS, WDMO re CCA                         x    x        Thompson
      videotapes attorney-client conferences
445   2016-08-05 Email from Tomasic to Black counsel and Bonnie       x    x        Thompson
      Wiest re videotapes of attorney-client conferences
446   2016-07-21 Email string Tomasic/Shaneyfelt re USAO              x    x        Thompson
      created videotape index
447   2016-07-22 Status Conference Transcript, US v. Black, pp 5-6:   x    x        Thompson
      index; pp 11-12: videos; pp 15, 23 additional defendants


448   CV of Professor Peter Joy                                       x    x        Thompson
449    2016-08-16 Index of recorded attorney-client phone calls       x    x
450    2016-05-16 US v. Huff Transcript                               x    x
451    2016-09-06 Affidavit of Gary Hart                              x    x
452    2016-08-22 Tomasic email to Judge Robinson                     x    x


453    2016-08-03 Brannon email to Barnett                            x    x
454    2016-08-05 US v. Wright Transcript                             x    x
455    2016-08-18 Oakley email re: phone calls                        x    x
456    2016-08-22 US v. Huff Transcript                               x    x
457    2016-08-22 US v. Benimon Transcript                            x    x
458    2016-08-05 Beam Email                                          x    x



                                                                           Updated 2019-03-08 – 12:40 PM
           Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 3 of 20


                             DEFENDANT’S EXHIBIT LIST
                        US v. Black, et al., Case No. 2:16-cr-20032-JAR


459   2016 Affidavits from CJA attorneys – Christopher Joseph,      x     x
      Kathleen Ambrosio, Robert Calbi, Cynthia Dodge, John Jenab,
      Deb Vermillion, Michael Jackson, Jackie Rokusek, Tom Haney,
      Robin Fowler, Thomas Johnson, and Melanie Morgan


460   2016-08-24 CCA counsel email with CCA inmate intake           x     x
      form
461   US v. Dertinger Docket sheet excerpts                         x     x
462   2016-08-16 US v. Black Transcript                             x     x
463   2016-08-16 US v. Black Transcript                             x     x

464   Under Seal: Audio Recordings Subpoenaed by Gary Hart from     x     x
      Securus

465   2016-03-24 Tomasic Email to Kinney                            x     x


466   2016-03-24 Kinney Email to Tomasic                            x     x


467   2016-03-24 Kinney Email to Tomasic                            x     x


468   2016-03-24 Seubert Email to Thomas                            x     x


469   (SEALED) Attached to Exh. 469: 2016-03-23 Grand Jury          x     x
      Subpoena to CCA

470   2016-03-28 Email from Seubert to Thomas                       x     x


471   (SEALED) Attached to Exh. 471: 2016-03-28 Grand Jury          x     x
      Subpoena CCA

472   2016-04-06 Email from Seubert to Thomas                       x     x


473   (SEALED) Attached to Exh. 473: 2016-04-06 Grand Jury          x     x
      Subpoena to CCA

474   2016-04-16 Email from Seubert to Thomas                       x     x


475   (SEALED) Attached to Exh. 475: 2016-04-12 Grand Jury          x     x
      Subpoena to CCA
                                                                          Updated 2019-03-08 – 12:40 PM
           Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 4 of 20


                            DEFENDANT’S EXHIBIT LIST
                        US v. Black, et al., Case No. 2:16-cr-20032-JAR

476   2016-08-03 US v. Huff Sentencing Transcript                 x       x


477   2016-09-12 Response to Huff’s Rule 41(g) motion             x       x


478   2017-06-20 US v. Dertinger Transcript - Seubert testimony   x       x


479   2017-03-07 US v. Huff Sentencing Agreement                  x       x


480   2017-07-06 US v. Huff Supplement to Motion to Clarify       x       x


481   2017-10-20 Special Master First Report on Phase III         x       x
      Investigation

482   2018-01-12 Letter Denying Permission to Testify             x       x


483   2016-11-17 Bigelow and Andrew email chain                   x       x
      (DUPLICATE OF SM EXH 1048 AND 1104)

484   2016-11-17 Bigelow and Andrew email chain                   x       x


485   2016-11-17 Email from Securus to Bigelow                    x       x


486   2016-11-22 Email from Bigelow to Securus                    x       x
      (DUPLICATE OF SM EXH 1105)

487   2016-08-23 US v. Black Doc 120                              x       x


488   2016-08-23 US v. Black Doc 121                              x       x


489   2016-09-06 US v. Black Doc 133                              x       x


490   2016-09-07 US v. Black Hearing Transcript                   x       x


491   2017-01-05 Tomasic and Rask email chain re: PRAO issue      x       x


492   2017-06-19 US v. Huff Motion to Clarify                     x       x


                                                                          Updated 2019-03-08 – 12:40 PM
           Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 5 of 20


                             DEFENDANT’S EXHIBIT LIST
                        US v. Black, et al., Case No. 2:16-cr-20032-JAR

493   2017-02-20 US v. Herrera-Zamora Post-Trial Motion                x   x



494   2017-03-07 Zabel and Treadway email chain re: Carlos Moran,      x   x
      Rule 16(a)(1)(B) motion

495   2017-03-10 Email from Treadway to Zabel re: Carlos Moran,        x   x
      Rule 16(a)(1)(B) motion

496   2017-03-07 Email from Zabel to Moran re: second batch of calls   x   x


497   2017-06-19 US v. Herrera-Zamora Notice of Record Correction      x   x


498   2016-08-09 US v. Wright Hearing Transcript                       x   x


499   2016-10-07 Email from Tomasic to Hunt re: JHZ manila folder      x   x
      in her inbox

500   2017-03-15 Letter from Hunt to Moran re: JHZ CCA Phone           x   x
      calls

501   CCA IT Subpoena spreadsheet                                      x   x


502   2017-06-20 US v. Dertinger Excerpt of Hearing Transcript re:     x   x
      Boyd testimony

503   2017-05-01 US v. Dertinger Doc 503                               x   x


504   2017-06-21 US v. Dertinger Excerpt of Hearing Transcript re:     x   x
      Flannigan testimony

505   2015-07-07 Kinney and Hoffer email chain re: Theis CCA calls     x   x


506   2016-04-21 Lajiness and Cahill email chain re: Preservation of   x   x
      Video Footage

507   2016-03-08 Stokes and Cahill email chain re: Dertinger           x   x


508   2017-06-20 US v. Dertinger Excerpt of Hearing Transcript re:     x   x
      Stokes testimony


                                                                           Updated 2019-03-08 – 12:40 PM
           Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 6 of 20


                             DEFENDANT’S EXHIBIT LIST
                        US v. Black, et al., Case No. 2:16-cr-20032-JAR

509   2016-07-12 Email between Tomasic and Kinney re: JZH calls            x   x
      subpoenaed

510   2016-01-12 CCA Subpoena acknowledgement form from                    x   x
      Tomasic re: Rapp, Dertinger and Huff

511   2016-07-13 Email chain between Tomasic and Bigelow re:               x   x
      phone calls 270-705-8520

512   2016-03-14 Lajiness and Cahill email chain re: reverse call search   x   x
      Dertinger’s dad, Mom’s Lawyer Friend, Dertinger’s Uncle

513   2016-03-11 Tomasic and Cahill email chain re: re: reverse call       x   x
      search Dertinger’s dad, Mom’s Lawyer Friend, Dertinger’s Uncle

514   2016-08-05 Email between Tomasic, Boyd and Flannigan re:             x   x
      CCA surveillance footage

515   2016-06-02 Cahill and Lajiness email chain re: Tomasic request       x   x
      for Younger’s CCA calls

516   Rokusek and Tomasic email chain re: Dertinger Discovery              x   x
      (Rapp, et al.)

517   2016-07-14 Herrera-Zamora Subpoena 1 to CCA Bigelow                  x   x


518   2016-07-14 Herrera-Zamora Subpoena 2 to CCA Bigelow                  x   x


519   2016-07-13 Herrera-Zamora CCA Call Detail Report (call log)          x   x


520   2018-January Federal Public Defender Attorney Affidavits             x   x


521   2017-05-23 Tomasic letter to Judge Robinson re; inaccurate,          x   x       Order (Doc.
      misleading or incomplete statements at 2017-09-07                                430)

522   2007-01-01 (effective date) CCA contract                             x   x


523   2017-05-15 US v. Dertinger Rokusek Affidavit                         x   x


524   2013-05-17 Email chain between Cook and others re: obtaining         x   x         Martin
      inmate recordings from CCA

525   2013-07-08 Email chain between Collins and others re: CCA            x   x
      visitor list request

                                                                               Updated 2019-03-08 – 12:40 PM
           Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 7 of 20


                             DEFENDANT’S EXHIBIT LIST
                        US v. Black, et al., Case No. 2:16-cr-20032-JAR

526   2016-03-08 Email chain between Cahill and others re: Dertinger       x   x
      calls

527   2016-03-14 Lajiness and Cahill email chain re: reverse call search   x   x
      (DUPLICATE OF DEF EXH 512)

528   2016-04-07 Email chain between Bigelow and Cook re: call             x   x
      request for Tabares-Aviles (DUPLICATE OF SM EXH 1042)

529   2016-04-27 Email chain between Guthrie and others re: call           x   x
      request for Ryan

530   2015-12-29 Cook and Moore email chain re: videos of Law              x   x
      Library

531   2016-01-06 Cook and Moore email chain re: videos of Law              x   x
      Library

532   2016-01-20 Email from Cook to Lajiness re: phone call requests       x   x
      for Rowlette and other infor requested

533   2015-12-08 Cook and Moore email chain re: Dertinger and Rapp         x   x
      phone calls

534   2015-12-16 Cook and Moore email chain re: request for inmate         x   x
      visitor logs

535   2017-06-20 US v. Dertinger Excerpt of Hearing Transcript Bussell     x   x
      testimony

536   2017-09-08 US v. Dertinger Show Cause Motion DE 551                  x   x


537   2018-01-25 Declaration of Carlos Moran                               x   x       Order (Doc.
                                                                                       430)

538   2016-08-15 Brannon lettter to Roger Moore, Jr., CCA Chief of         x   x
      Security re: A/C phone calls – FPD privatization request

539   2016-08-19 Bigelow fax to KS FPD confirming numbers in               x   x
      privatization request letter have been restricted

540   2016-11-16 Laura Shaneyfelt and Alyssa Brockert email chain re:      x   x
      privatization process

541   2017-06-19 US v. Ashley Huff Notice of Clarification and             x   x
      Correction

542   2017-07-06 US v. Ashley Huff Supplemental Notice of                  x   x
      Clarification and Correction

                                                                               Updated 2019-03-08 – 12:40 PM
          Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 8 of 20


                             DEFENDANT’S EXHIBIT LIST
                        US v. Black, et al., Case No. 2:16-cr-20032-JAR

543   2017-06-19 US v. Black Notice of Record Clarification and      x    x
      Correction

544   US v. Herrera-Zamora – Notice of Submission of Interview       x    x
      Summary (SEALED)

545   2018-01-26 Rask and Metzger Summary of Sara Gardner            x    x
      Interview (SEALED)

546   2018-01-26 Allman and Britton Summary of Sara Gardner          x    x
      Interview (SEALED)

547   US v. Herrera-Zamora – Notice of Inquiry – Filed In Camera     x    x
      (SEALED)

548   2016-09-12 Kenyon Bigelow Email chain re: Securus Inmate       x    x
      Phone Platform

549   List of phone numbers                                          x    x


550   2016-07-27 Kenyon Bigelow Email chain re: Flagging Attorney    x    x         Martin
      Calls

551   2015-12-10 Kenyon Bigelow Email chain re: Bigelow new STG      x    x
      for Leavenworth and setting up Securus account

552   2016-11-05 Slinkard letter to David Cohen re: Correction and   x    x
      Supplementation of Information on Computer Preservation
      Issues in US v. Black (DUPLICATE OF EXH 556)
553   2016-09-02 US v. Black Reply to Government’s                   x    x
      Recommendation Related to Scope of Special Master (D.E. 120)
      and Government’s Response to Motion to Impound Evidence
      (D.E. 121)
554   2018-03-21 Transcript Sara Gardner Interview                   x    x

555   2018-07-27 Letter from Deputy AG to David Cohen


556   2016-11-05 Letter from Slinkard to David Cohen                 x    X         Steeby
      (DUPLICATE OF EXH 552)
557   CV of Peter Joy                                                x    x         Joy

558   CV of Justin Gelfand                                           x    x         Gelfand



                                                                          Updated 2019-03-08 – 12:40 PM
           Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 9 of 20


                               DEFENDANT’S EXHIBIT LIST
                          US v. Black, et al., Case No. 2:16-cr-20032-JAR

559    CV of Tami Loehrs


560    CV of Nicholas Harris                                       x         x          Martin

561    Declaration of Nicholas Harris                              x         x          Martin

562    Report by Rich Federico                                     x        x             Federico
                                                                        conditional
562A   Black Phone Data                                            x         X            Federico


563    2018-05-04 Securus Subpoena and Response (under seal)       x         x          Martin
                                                                        (under seal)
564    2018-07-10 Securus Subpoena and Response (under seal)       x         x          Martin
                                                                        (under seal)
565    2018-07-24 Securus Subpoena #1 and Response (under seal)    x         x          Martin
                                                                        (under seal)
566    2018-07-24 Securus Subpoena #2 and Response (under seal)    x         x          Martin
                                                                        (under seal)
567    2018-07-24 Securus Subpoena #4 and Response (under seal)    x         x          Martin
                                                                        (under seal)
568    2018-09-17 Securus Subpoena #1 and Response (under seal)    x         x          Martin
                                                                        (under seal)
569    2018-09-17 Securus Subpoena #2 Securus Subpoena and         x         x          Martin
       Response (under seal)                                            (under seal)
570    2018-05-30 Cox Affidavit                                    x         x          Wamble

571    2018-02-23 Wable letter to Brannon re: Brenda Wood          x         x          Wamble

572    Brenda Wood Privatization Report                            x         x          Martin

573    Brenda Wood Recording Access Log                            x         x          Martin
                                                                        (under seal)
574    2017-12-06 Subpoena 17(c) to Securus re: JHZ phone logs




                                                                              Updated 2019-03-08 – 12:40 PM
           Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 10 of 20


                                 DEFENDANT’S EXHIBIT LIST
                          US v. Black, et al., Case No. 2:16-cr-20032-JAR

575    2017-01-05 AUSA emails re: PRAO JHZ                         x        x


576    2017-03-06 Rask email re: JHZ calls


577    2018-01-08 Zabel email re: JHZ


578    Rask Memo re Herrera-Zamora calls and Flannigan


578A   2017-05-17 Rask Memo re JHZ calls and Flannigan


579    Rask Memo re Herrera-Zamora calls and Oakley


579A   2017-05-17 Rask Memo re JHZ calls and Oakley                x        x             Oakley


580    Rask Memo re Herrera-Zamora calls and Zabel


580A   2017-05-17 Rask Memo re JHZ calls and Zabel                 x        x              Zabel


581    Rask Memo re Herrera-Zamora calls and Hunt


581A   2017-05-17 Rask Memo re JHZ calls and Hunt                  x        x              Hunt


582    Tomasic letter re: Birdsong                                 x        x          Tomasic

583    2013-10-02 Email with Warner and Tomasic re: Birdsong and   x        x          Tomasic
       A/C Privilege and Waiver
584    2017-05-17 Rask memo re Tomasic JHZ                         x        x          Tomasic

585    Potential video clients                                     x        x            Federico
                                                                        Subject to
                                                                         further
                                                                        objection
586    Hunt memo re Zabel Threat Investigation                     x        x              Hunt


587    2016-11-08 USAO emails re: Preservation Logs


                                                                             Updated 2019-03-08 – 12:40 PM
           Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 11 of 20


                             DEFENDANT’S EXHIBIT LIST
                        US v. Black, et al., Case No. 2:16-cr-20032-JAR

588    2016-11-07 USAO emails re: AV-PC                          x         x             Barnett
       (DUPLICATE OF SM EXH 1147)
589    2016-08-31 USAO emails re: SM and Computers               x         x             Steeby
       (DUPLICATE OF SM EXH 1176)
590    2017-02-21 Rask email re: KY atty


591    2017-03-07 Barnett email re: SM and Stokes


592    Handwritten Notes re: Treadway Reulet                     x         x           Treadway


592A   CCA Call Summary Report – Michelle Reulet


592B   Michelle Reulet Call Detail Report (6/20/16 – 6/27/16)


592C   Michelle Reulet Call Detail Report (7/6/16 – 7/21/16)     x         x           Treadway


592D   Michelle Reulet Call Detail Report (6/4/16 – 6/12/16)     x         x           Treadway


592E   Michelle Reulet Call Detail Report (6/28/16 – 7/5/16)


592F   Michelle Reulet Call Detail Report (6/13/16 – 6/19/16)


592G   2016-11-03 Reulet US Resp in Opp to Def 41(g) Mtn         x         x           Treadway


592H   2016-12-28 Crabtree Motion Hearing Transcript             x         x           Treadway


593    Sedgwick County User Management Report Inactive           x         x          Schechter
                                                                      (under seal)
594    Sedgwick County User Management Report Active             x         x          Schechter
                                                                      (under seal)
595    Notice to Counsel Sedgwick County                         x         x          Schechter

596    Butler County User Management Report                      x         x          Stewart
                                                                      (under seal)



                                                                            Updated 2019-03-08 – 12:40 PM
           Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 12 of 20


                               DEFENDANT’S EXHIBIT LIST
                        US v. Black, et al., Case No. 2:16-cr-20032-JAR

597    Securus Template – Investigator CID Level I               x        x         Stewart

598    Securus Template - Investigator                           x        x         Stewart

599    Butler County User Activity Log Report                    x        x         Stewart

600    Catania Call Requests                                     x        x           Federico


600A   Catania Summary of Requested-Accessed Calls               x        x           Federico


601    Flannigan Call Requests                                   x        x           Federico


601A   Flannigan Summary of Requested-Accessed Calls             x        x           Federico


602    Krug Call Requests                                        x        x           Federico


602A   Krug Summary of Requested-Accessed Calls                  x        x           Federico


603    Morehead Call Requests                                    x        x           Federico


603A   Morehead Summary of Requested-Accessed Calls              x        x           Federico


604    Oakley Call Requests                                      x        x           Federico


604A   Oakley Summary of Requested-Accessed Calls                x        x           Federico


605    Rask Call Requests                                        x        x           Federico


605A   Rask Summary of Requested-Accessed Calls                  x        x           Federico


606    Tomasic Call Requests                                     x        x         Tomasic

606A   Tomasic Summary of Requested-Accessed Calls               x        x           Federico




                                                                          Updated 2019-03-08 – 12:40 PM
           Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 13 of 20


                              DEFENDANT’S EXHIBIT LIST
                         US v. Black, et al., Case No. 2:16-cr-20032-JAR

607    Wamble Call Requests                                             x   x         Wamble

607A   Wamble Summary of Requested-Accessed Calls                       x   x           Federico


608    Zabel Call Requests                                              x   x           Federico


608A   Zabel Summary of Requested-Accessed Calls                        x   x           Federico


609    2016-08-19 Email from Chris Oakley to Barnett re: CCA calls


610    2016-08-19 Email from Emily Metzger to Chris Oakley re: CCA
       calls (DUP OF SM EXH 1075 AND 1130)
611    2016-08-20 Email from Jeff Stokes to Chris Oakley re: verify     x   x            Oakley
       info related to videos
612    2016-08-20 Email from Chris Oakley to Jeff Stokes re: verify
       info related to videos
613    2016-08-19 Email from Chris Oakley To Treadwell re: Question
       on possible taint team issue in Black
614    USAO PC Refresh 2016 Implementation Plan                         x   x         Steeby

615    USAO PC Refresh 2016 Implementation Plan - Appendix A07          x   x         Steeby

616    2016-08-19 Email from Chris Oakley to Seubert re: CCA            x   x         Seubert
       recorded phone calls
617    2017-02-06 Email from Erin Tomasic to Kim Flannigan re:          x   x         Tomasic
       meeting with Special Master (per Pauletta Boyd)
618    2017-04-17 Email from Kim Flannigan to Scott Rask re: Jeff and   x   x         Flannigan
       Attorney Room video
619    2016-08-19 Email from Kim Flannigan to Chris Oakley and
       Erin Tomasic re: Order 113 Final Draft
620    2016-10-03 Email from Kim Flannigan to Thomas Beall re:          x   x          Flannigan
       resignation as Criminal Coordinator KCK division
621    Supervising Attorney’s Memo to Monitoring Agents, Officers,
       and Translators



                                                                            Updated 2019-03-08 – 12:40 PM
          Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 14 of 20


                            DEFENDANT’S EXHIBIT LIST
                        US v. Black, et al., Case No. 2:16-cr-20032-JAR

622   2017-05-25 Email from Kim Flannigan to Scott Rask re: Black     x   x          Flannigan
      Motion to Reconsider
623   2016-08-17 Email from Pauletta Boyd to David Steeby re: CCA
      calls (DUP OF SM EXHS 1077, 1120 and 1131)
624   2017-01-06 Email from Scott Rask to Erin Tomasic re: Susan
      Khampannha, Phommaseng calls
625   2015-04-08 Email from Mike McAtee to Roland Hoffer re:
      Phommaseng calls
626   2015-05-11 Email from Sheri McCracken to Hoffer re: CCA call
      requests for Griffin, Phommaseng and Soto
627   2014-09-09 Email from Hoffer to Wayne Hall re: CCA call
      requests for Griffin, Clifton, Wheeler, Martinez, White, Timm
628   Phone Call from Emily Metzger                                   x   x            Catania


629   2016-08-04 Email from Rask to Tomasic re: CCA Recordings of
      A/C meetings
630   2015-10-15 Email from Hoffer to Lajiness and Hundley re:
      requests for CCA calls - Knox, Ontiveros, Santana-Martinez
631   2016-09-13 US v. Perez-Madrigal Response to Motion for
      Fed.R.Crim.P. 16(E) Discovery, Motion for Confidential Legal
      Visitation, and the “Return” of Property Pursuant to
      Fed.R.Crim.P. 14(g)

632   2016-08-29 US v. Pryor Response to Motion for Discovery,
      Confidential Legal Visitation and the “Return” of Property

633   2016-08-29 Email 1 from Tomasic to Treadway re: potential
      privileged emails
634   2016-08-29 Email 2 from Tomasic to Treadway re: potential
      privileged emails
635   2016-08-29 Email from Treadway to Tomasic re: potential         x   x
      privileged emails
636   2011-10-25 Praeses emails re: Free and Private FPD calls


637   2013-07-29 SM Investigation - Catalyst                          x   x         Wamble



                                                                          Updated 2019-03-08 – 12:40 PM
          Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 15 of 20


                             DEFENDANT’S EXHIBIT LIST
                        US v. Black, et al., Case No. 2:16-cr-20032-JAR

638   2016-01-20 Tomasic Welch emails re: A/C calls, privilege,
      waiver (DUP OF SM EXH 1153)
639   2016-01-20 Welch Tomasic emails re: A/C calls, privilege,       x   x         Tomasic
      waiver
640   2016-01-21 Welch Tomasic emails re: A/C calls, privilege,
      waiver
641   2016-01-22 AUSA email exchanges re: A/C calls, privilege,       x   x         Tomasic
      waiver
642   2017-03-10 Rask email to Metzger re: responsive materials due   x   x           Metzger
      2017-02-28 for litigation hold
643   2016-06-28 CCA emails re: CCA calls


644   2016-07-12 Boyd Stokes emails re: CCA Video, Index of each      x   x         Boyd
      DVR, Camera Roster (DUP OF SM EXH 1078)
645   2016-08-24 AUSA email exchange re: Threat Case on Dave
      Zabel
646   2016-08-24 USMS AUSA email exchange re: Threat Case on
      Dave Zabel, A/C calls privilege, waiver
647   2016-12-05 Barnett email re: agents found additional calls


648   RESERVED


649   2016-12-15 CAA Inmate Atty Verification Form


650   2016-12-23 Flannigan email re: Report of the Special Master


651   2017-01-12 Barnett email re: Litigation Hold                    x   x           Metzger


652   2017-03-07 Zabel email to Treadway re: Moran and Rule
      16(a)(1)(B)
653   2017-06-19 Allman Slinkard emails re: Black Notice of
      Correction
654   2017-06-20 Dertinger Motion Hearing Notice




                                                                          Updated 2019-03-08 – 12:40 PM
           Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 16 of 20


                             DEFENDANT’S EXHIBIT LIST
                         US v. Black, et al., Case No. 2:16-cr-20032-JAR

655    2017-07-11 Metzger Beall email re: response to the Special    x        x
       Master
656    2018-10-03 Declaration of Fernando Hurtado                    x        x


656A   Puede                                                         x        x


657    2018-03-08 Securus call log – Wood


658    2018-09-15 CCA Securus Users List


659    2018-09-18 Barnett response to Cohen re: SM Subpoena          x        x             Barnett
       Paragraph 11 and 12
660    Beall memo re: Request for Office Wide Recusal, US v. Black   x        x
       (DUPLICATE OF SM EXH 1183)                                        (under seal)
660A   Screenshot of Beall memo dated 2016-10-12 re: Request for     x        x
       Office Wide Recusal, US v. Black                                  (under seal)
661    2017-01-18 Emails re: Wichita DEA Response, recorded jail
       calls
662    2016-12-12 USAO emails re: Litigation Hold


663    2016-12-09 USAO emails re: Searching IMs


664    2016-11-18 USAO emails re: Revised Litigation Hold            x        x


665    2018-09-26 Cahill letter re Touhy response - Seubert


666    Zabel Memo re Herrera-Zamora calls and Moran                  x        x              Zabel


667    2018-09-14 Securus Screenshots                                x        x             Martin


668    Securus Call Access - Reulet

669    2016-08-31 Slinkard Email re: Special Master and Computers;
       2016-09-07 Slinkard email to Barnett re: Old Hard Drives



                                                                               Updated 2019-03-08 – 12:40 PM
          Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 17 of 20


                             DEFENDANT’S EXHIBIT LIST
                        US v. Black, et al., Case No. 2:16-cr-20032-JAR

670   2017-12-29 Catania email to Metzger re: Assistance           x        x             Catania


671   2016-07-15 Interpreters Invoice for Zabel JHZ


672   2015-07-29 Tomasic email to Welch re: Professional
      Responsibilty Question
673   Flannigan Memo to Rask re: Ashley Huff call


674   2017-05-22 Beall email to Rask re: Black Order


675   2017-05-17 Rask memo re: Tomasic JHZ


676   Spreadsheet of Rapp calls


677   2016-12-06 Treadway email re: Filter Team Training           x        x            Gelfand
                                                                       (under seal)
678   2016-09-20 Boyd email re: Taint Review Form


679   2016-09-08 Treadway PRAO emails re: Filter Teams


680   2017-05-24 AUSA emails re: Tomasic Req to Supp Record


681   2016-12-06 Beall email to All re: Filter Team Training       x        x


682   2016-10-26 Treadway email re: Def 41(g) Motion


683   2016-11-29 Treadway email re: Melanie Morgan Response


684   2016-05-16 Metzger Rask emails re: Tomasic Notebook


685   2017 May Revision - Procedure for Requesting and Using
      Recorded Inmate Phone Calls, Video and Emails in Criminal
      and Civil Cases

686   2017-06-30 Email from Beall to Special Master re: Response



                                                                             Updated 2019-03-08 – 12:40 PM
          Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 18 of 20


                            DEFENDANT’S EXHIBIT LIST
                        US v. Black, et al., Case No. 2:16-cr-20032-JAR

687   US v. Reulet - In Camera Submission Related to the U.S.’s
      Response in Opposition to Defendant’s 41g Motion


688    Black Special Master Subpoena Response – Hunt (Zabel
       Threat Investigation)
689    2016-08-24 Hunt Email to Chris Johnson re: Threat Case on      x        x              Hunt
       Dave Zabel, jail calls preamble – no A/C privilege                 (under seal)
690    2016-08-24 Hunt Email to Barnett, Flannigan and Zabel re:      x        x              Hunt
       email to Picerno to privatize                                      (under seal)
691    Barnett Handwritten Notes                                      x        x             Barnett


692    Slides regarding Treadway and Reynal                           x        X           Treadway


693    Slides regarding Treadway and Metzger/Grimes                   x        x           Treadway


694    2017-07-11 Beall email to Special Master re: procedure for
       requesting and using recorded inmate phone calls
695    2017-05-26 Beall email regarding new procedure requesting      x        x
       and using recorded inmate phone calls                              (under seal)
696    RESERVED
697    RESERVED
698    RESERVED
699    RESERVED
700    2017-12-28 Beall letter to Brannon re: response to Brannon     x        x
       2017-12-19 request for ID of attorneys, agents, who accessed
       A/C communication
701    2017-07-27 Brannon letter to Beall and Barnett re: A/C phone   x        x
       calls
702    2017-12-19 Brannon letter to Beall re: request for ID of       x        x
       attorneys, agents, who accessed A/C communication
703    2016-08-17 Flannigan email re: CCA phone system, hearing       x        x
       allegations, fact finding
       (DUP OF SM EXHs 1020, 1055 and 1082)

704    2016-11-17 Oakley email to Special Master re: Inventory,       x        x
       response to SM questions


                                                                                Updated 2019-03-08 – 12:40 PM
         Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 19 of 20


                              DEFENDANT’S EXHIBIT LIST
                      US v. Black, et al., Case No. 2:16-cr-20032-JAR

705    2014-02-26 Kaiser email to Collins re: Devosha CCA
       subpoena
706    2017-03-13 Email fr Emily Metzger


707    2016-04-01 Email fr Trent Krug


708    2016-09-05 Email fr Erin Tomasic


709    2016-09-06 Email fr Scott Rask


710    2016-09-30 Email fr Kim Flannigan


711    2016-11-08 Email fr Erin Tomasic


712    2017-03-27 Email fr Emily Metzger


713    2017-05-01 Email fr Scott Rask


714    2016-08-23 Email fr Emily Metzger


715    2019-01-11 USAO Phone Production Inventory List

715A   2019-02-14 Updated USAO Phone Production Inventory List

715B   Additional Requests for Recorded CCA Inmate Calls

715C   Spreadsheet Comparison of USAO and FPD Phone Requests


716    2012-08-17 Chris Oakley Email re: Kurt Kerns


717    Kurt Kerns Affidavit


718    2016-03-31 AUSA Krug Request for Villa-Valencia Calls




                                                                        Updated 2019-03-08 – 12:40 PM
         Case 2:16-cr-20032-JAR Document 735-1 Filed 03/08/19 Page 20 of 20


                            DEFENDANT’S EXHIBIT LIST
                        US v. Black, et al., Case No. 2:16-cr-20032-JAR

718A   Stipulation re: Sara Gardner summary of Villa-Valencia Calls


719    Michelle Reulet Subpoenas


720    Request for Quentin Lawton Phone Calls


721    2016-05-25 Email fr Tanya Treadway requesting Reulet calls


722    2014-05-24 Email exchange between Tomasic, Zabel and Diaz


723    2014-01-29 Email fr Collins to Hoffer re: Griffin calls


724    2019-01-16 FPD Letter to McAllister and Slinkard




                                                                          Updated 2019-03-08 – 12:40 PM
